Citation Nr: 9920454	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-07 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an earlier effective date for the award of 
dependency and indemnity compensation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1947.  The veteran died on October [redacted], 1978.  The 
appellant is the veteran's spouse.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA), Seattle, Washington, 
Regional Office (RO).  

In the November 1995 application to reopen the claim for 
entitlement to service connection for the cause of the 
veteran's death, the appellant appears to raise the issue of 
clear and unmistakable error.  However, the appellant did not 
specify which decision she believed is clearly and 
unmistakably erroneous.  Further, she did not specify the 
error, other than to claim that the doctrine of reasonable 
doubt was not correctly applied.  An allegation that the 
evidence was not properly weighed or evaluated does not rise 
to an allegation of clear and unmistakable error.  Damrel v. 
Brown, 6 Vet.App. 242 (1994).  The Board's jurisdiction is 
limited to the issue cited on the title page of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  On November 7, 1978, the RO received the appellant's 
application for Dependency and Indemnity Compensation or 
Death Pension.    

3.  In a December 1978 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death.  The appellant timely 
appealed this decision in December 1980, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.  

4.  In a September 1993 Board decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for the veteran's 
cause of death.  The Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) affirmed this 
decision in January 1995.  

5.  On November 7, 1995, the RO received the appellant's 
application to reopen the claim for entitlement to service 
connection for the cause of the veteran's death.  

6.  In January 1998, the RO granted service connection of the 
cause of the veteran's death on the basis of tobacco use in 
service and assigned an effective date of November 7, 1995, 
which was the date of the receipt of the reopened claim; the 
effective date for the award of dependency and indemnity 
compensation is November 7, 1995.  

CONCLUSION OF LAW

An effective date earlier than November 7, 1995, for the 
award of dependency and indemnity compensation, is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded.  That is, the claim 
is not inherently implausible.  38 U.S.C.A. § 5107(a).  The 
facts relevant to the issue on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the appellant in the development of her claim is satisfied.  
Id. 
Factual Background

The veteran's DD 214 shows that he served on active duty from 
November 1943 to January 1947.   

On October [redacted], 1978, the veteran died.  The cause of death 
was carcinoma of the right lung.

On November 7, 1978, the VA received the appellant's 
application for Dependency and Indemnity Compensation or 
Death Pension by a Widow/er or Child.

A December 1978 rating decision denied entitlement to service 
connection for the veteran's cause of death.  The appellant 
appealed this determination.  

A December 1980 Board decision denied entitlement to service 
connection for the cause of the veteran's death.

Thereafter, the RO and the Board denied several applications 
by the appellant to reopen her claim of service connection 
for the cause of the veteran's death.  In a September 1993 
Board decision, the Board determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for the veteran's cause of death.  The 
Court affirmed this decision in January 1995.  

On November 7, 1995, the appellant's claims for entitlement 
to service connection for the cause of the veteran's death 
was received by the RO.  

A February 1996 rating decision denied the appellant's 
application to reopen the claim for entitlement to service 
connection for the cause of the veteran's death.  The 
appellant filed a timely appeal.  

A January 1998 rating decision granted service connection for 
the cause of the veteran's death due to tobacco use in 
service.  The RO assigned November 7, 1995 as the effective 
date, which was the date of the receipt of the reopened 
claim.   

Pertinent Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1998).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (1998).  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400.  However, the 
effective date of a claim received after a final disallowance 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is the later. 
38 C.F.R. § 3.400(q)(1)(ii). 

A precedential opinion by the VA General Counsel, [which is 
binding upon the Board pursuant to 38 U.S.C.A. § 7104(c) 
(West 1991 and Supp. 1999)], was prepared to clarify when 
entitlement to benefits may be awarded based upon in-service 
tobacco use.  This opinion determined that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
in line of duty in the active military, naval, or air 
service.  VAOPGCPREC 2-93 (January 1993). 

The General Counsel issued a clarification of this opinion in 
June 1993, and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service, but 
rather states that any disability allegedly related to 
tobacco use which is not diagnosed until after service would 
not preclude establishment of service connection; however, it 
must be demonstrated that the disability resulted from use of 
tobacco during service, and the possible effect of smoking 
before or after service must be taken into consideration.  
VAOPGCPREC 2-93 (June 1993).  (Explanation of VAOPGCPREC 2-93 
dated January 1993). 

In a January 28, 1997 Letter from the Director of 
Compensation and Pension Service, the Director stated that 
the letter provides guidance for the adjudication of claims 
involving use of tobacco products while on active duty.  The 
Director stated that the date of the claim for all claims 
received on or before the date of this letter, will be the 
date of this letter.  For all claims received after the date 
of this letter, the date of the claim will be the actual date 
of receipt of the claim.  If service connection for a claim 
based upon the use of tobacco products during service is 
granted, the effective date will be based on the actual date 
of the receipt of the claim.  

Analysis

The appellant asserts that the effective date should be the 
date of the death of the veteran, which is October [redacted], 1978, 
or the date of her original claim.  She contends that the 
issue on appeal was entitlement to service connection for the 
cause of the veteran's death and she did not believe that the 
date she advanced one argument as opposed to another should 
have an effect on the date of the first entitlement.  

Review of the record reveals that the RO received the 
appellant's original claim for entitlement to service 
connection for the cause of the veteran's death November 7, 
1978.  As noted above, the appellant's claim was denied in a 
December 1978 rating decision and in a December 1980 Board 
decision.  The appellant was notified of the December 1980 
Board decision.  The Board decision is final.  38 U.S.C.A. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1980).  

The evidence of record shows that the appellant filed several 
application to reopen the claim for service connection for 
the cause of the veteran's death, and such applications were 
denied.  In a September 1993 Board decision, the Board 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for the 
veteran's cause of death.  The Court affirmed this decision 
in January 1995.  The appellant was notified of the Court 
decision in January 1995.  These decisions are final.  See 
38 U.S.C.A. §§ 7104(b), 7252, 7291 (West 1991); 38 C.F.R. 
§ 20.1100 (1995).   

The appellant's application to reopen the claim for service 
connection for the cause of the veteran's death, that was 
predicate for the January 1998 rating decision, was received 
by the RO on November 7, 1995.  VA law and regulations 
indicate that if a claim is reopened after a final 
disallowance, the earliest effective date is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
3.400.  As discussed above, the appellant's claim for service 
connection for the cause of the veteran's death was 
previously denied and the last final disallowance was January 
1995.  Although the appellant asserts that the date of her 
original claim or the date of the veteran's death should be 
the effective date for entitlement to service connection for 
the cause of the veteran's death, the pertinent law and 
regulations provide otherwise.  Consequently, the Board finds 
that the correct effective date for the award of dependency 
and indemnity compensation is November 7, 1995, which is the 
date of receipt of the reopened claim.  

In summary, the Board finds that the evidence of record shows 
that the appellant's application to reopen the claim for 
service connection for the veteran's cause of death was 
received by the RO on November 7, 1995.  As the appellant's 
claim is a reopened claim and had previously been denied, the 
effective date for service connection for the cause of the 
veteran's death cannot be earlier than the date of receipt of 
the reopened claim, which is November 7, 1995.  The VA is 
bound under the controlling statute and regulation, which 
provides no basis for an effective date earlier than November 
7, 1995, for the award of dependency and indemnity 
compensation.  Thus, the appellant's appeal is denied. 


ORDER

Entitlement to an earlier effective date for the award of 
dependency and indemnity compensation is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

